Citation Nr: 1044752	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to vertigo, to include as secondary to service 
connected bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from June 1955 to June 1959.  He additionally had service 
with the Air National Guard

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and April 2008 rating decisions by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The March 2005 decision 
denied service connection for vertigo, while the April 2008 
decision denied increased evaluations for hearing loss and right 
shoulder disability.  The March 2005 decision also addressed the 
evaluation issues, but the Veteran abandoned his appeals with 
regard to those issues and then filed a new claim for increase at 
a later date.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in December 2009, and before the 
undersigned Veterans Law Judge via videoconference from the RO in 
October 2010.  

The issues of service connection for vertigo and increased 
evaluation for right shoulder arthritis are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level I 
hearing in the right 
ear and Level II hearing in the left ear.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), identifying the basis for evaluation 
considerations.  

VA has obtained complete service treatment records, as well as VA 
treatment records.  Updated VA treatment records have been 
associated with the claims file, along with a waiver of initial 
RO consideration.  Several VA examinations have been provided; 
all are adequate for adjudication purposes.  All necessary 
clinical findings are made.  The veteran availed himself of the 
opportunity to appear before the Board and provide personal 
testimony.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hearing loss is evaluated under Code 6100, which provides that 
numeric designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, based on puretone thresholds 
and speech discrimination; there is no room for subjective 
interpretation.  Under Table VI, a Roman numeral designation (I 
through XI) for hearing impairment is found based on a 
combination of the percent of speech discrimination scores and 
the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA 
will be used, which assigns a Roman numeral designation solely on 
the puretone threshold average, when the examiner certifies that 
use of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  Table VIA may also be used 
when there are exceptional patterns of hearing impairment.  The 
regulation is applicable where testing shows that the Veteran had 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when 
the puretone threshold is 30 decibels or less at 1000 Hertz and 
70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86.  The Table 
which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone 
threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
38 C.F.R. § 4.85(d).  The Roman numeral designations determined 
using Table VI or Table VIA are combined using Table VII to find 
the percentage evaluation to be assigned for the hearing 
impairment.  



On VA contract examination in January 2008, the following results 
were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
50
60
65
53
92
LEFT
30
55
60
65
53
92

A January 2010 VA examination yielded results of:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
50
55
60
50
94
LEFT
35
55
55
60
51
88

At the October 2010 hearing, the Veteran reported worsening of 
his hearing acuity, and reported that he had a recent evaluation 
showing such.  However, updated VA records show that the most 
recent audiological evaluation was the January 2010 examination.  

No exceptional pattern of hearing loss is shown, as puretone 
thresholds at 1000 Hertz are below 55 decibels in both ears, and 
are below 55 decibels at 2000 Hertz on the right.

The January 2008 results show that from Table VI of 38 CFR 4.85, 
Roman Numeral I is derived for both ears.  This is determined by 
intersecting the percent of speech discrimination row with the 
puretone threshold average column.  Either ear can be used as the 
poorer ear for 38 CFR 4.85's Table VII as they both equate to the 
same Roman Numeral.  A 0 percent evaluation is derived from Table 
VII of 38 CFR 4.85 by intersecting row I, the better ear, with 
column I, the poorer ear.  

January 2010 testing demonstrates that from Table VI of 38 CFR 
4.85, Roman Numeral II is derived for the left ear.  The left ear 
is considered the poorer ear for 38 CFR 4.85's Table VII.  Roman 
Numeral I is derived for the right ear.  A 0 percent evaluation 
is derived from Table VII of 38 CFR 4.85 by intersecting row I, 
the better ear, with column II, the poorer ear.  Disability 
ratings for hearing impairment are derived by the mechanical 
application of the rating schedule.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to this service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  The most recent testing, on two 
occasions two years apart, demonstrate that no compensable 
evaluation, and certainly no increased evaluation, is warranted 
for bilateral hearing loss.  The question of reduction in current 
evaluation is not before the Board, and is not addressed.


ORDER

An evaluation in excess of 10 percent for bilateral hearing loss 
is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  This duty includes 
providing assistance in obtaining treatment records and providing 
examinations when required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

I.  Vertigo

At the October 2010 hearing, the Veteran alleged that a new VA 
examination was required because the medical opinions of record 
did not include a sufficient supporting rationale.  To have 
probative value, a medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

Upon review of the May 2009 and December 2009 VA examinations, 
the Board agrees that further development is required.  The 
December 2009 examiner made a bare conclusory statement without 
offering any rationale or reasoning; he further failed to address 
the statements of private doctors regarding the etiology of the 
vertigo.  The December 2009 examination is inadequate on its 
face.

The May 2009 examiner, in contrast, did provide an explanation 
and basis for his conclusion.  Unfortunately, he was somewhat 
unclear in describing the evidence of record; he states that the 
Veteran has no "noise trauma" in service which caused hearing 
loss.  It is unclear if this refers to specific episodes of 
excessive noise, as in an explosion, which are not alleged or 
reflected in the record, or encompasses extended periods of noise 
exposure, as forms the basis for the grant of service connection 
for hearing loss.  If the former, there is no difficulty; if the 
latter, the opinion is based on an incorrect factual premise, and 
is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, the RO determined that an additional medical opinion, 
considering the private medical statements, was required.  This 
has still not been accomplished.  If VA undertakes to provide an 
examination, even if not required to do so, the examination must 
be adequate, or the Veteran informed as to why one cannot or will 
not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

Finally, the record does not contain a copy of the follow-up 
letter sent to Dr DHK in May 2008 to obtain complete records.  
While the deferred rating decision of record includes a 
handwritten note indicating the follow-up was accomplished, a 
copy of the actual development letter should be included as well.

II.  Right Shoulder

Remand for further examination is required, as the Veteran has 
alleged worsening of his disability since his prior January 2010 
examination.  Moreover, the VA examiner indicated that active 
range of motion was "minimal" without providing required 
goniometer measurements.  The examination, lacking in required 
findings, is not adequate.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from 
the VA medical center in Houston, Texas, as 
well as all associated clinics and any other 
VA facility identified by the Veteran or in 
the record.

2.  Associate a copy of any May 2008 or later 
development letter to Dr. DHK requesting 
complete treatment records.

3.  Schedule the Veteran for a VA ear disease 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether it is 
at least as likely as not that currently 
diagnosed vertigo is caused or aggravated by 
service or service connected hearing loss due 
to in-service noise exposure.  The statements 
of Dr. DHK and Dr. JAW must be specifically 
discussed.  A full and complete rationale is 
required for all opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA joints 
examination.  The examiner should describe 
the extent of the service connected right 
shoulder disability in detail, to include 
measurement of both active and passive ranges 
of motion.  Observable signs of pain should 
be reported, particularly for passive range 
of motion.  Waddell signs should be commented 
on, if present.

5.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


